DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 7, the claim element “the first serving cell is not added by the UE” is vague and indefinite because it is unclear what the claim element entails. Claim 1 
Claims 2 and 8 recite “the second serving cell is added by the UE.” Claims 4 and 10 recite “the target serving cell is added by the UE.” Claim 13 recites “the first serving cell not being added by a transmitter of the first radio signal; at least one serving cell maintained by the first base station is added by the transmitter of the first radio signal.” Claim 14 recites “the second serving cell is added by the transmitter of the first radio signal.” Claim 15 recites “the target serving cell is added by the transmitter of the first radio signal.” Claim 18 recites “none of serving cells maintained by the second base station being added by a transmitter of the first radio signal.” Thus, claims 2, 4, 8, 10, 13-15, and 18 are rejected for the same or similar reasons as claim 1.
Claims 3, 5-7, 9, 11, 12, 16, 17, 19, and 20 depend on claims 1, 7, 13, or 18 and are, thus, rejected for the same or similar reasons as claims 1, 7, 13, or 18.
Regarding claims 5, 11, 17, and 20, the claim element “at least a former of a second radio signal and a third radio signal” is vague and indefinite because the limitation “a former of” fails to define the metes and bounds of the claim. It is unclear which of the second radio signal and the third radio signal is or are being received.
Claims 6 and 12 depend on claims 5 and 11 and are, thus, rejected for the same or similar reasons as claims 5 and 11.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-7, 9, 11-13, and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yi et al. (US 2019/0229879).
Regarding claims 1 and 7, Yi discloses or suggests a method in a user equipment (UE) for wireless communications, the method and the UE comprising:
a first transmitter, which transmits a first radio signal, the first radio signal indicating a first reference signal out of M reference signals (see at least paragraphs 97, 124, and 189, CSI report on the DL channel status, where the CSI report indicates a CSI-RS used to derive CSI); and
a first receiver, which monitors a first signaling in each time-frequency resource block of W time-frequency resource block(s), W is a positive integer (see at least paragraphs 52, 76, 112-120, and 136-144, monitor for a DCI, where a set of time-frequency resources or resource 
where at least one reference signal of the M reference signals is transmitted by a first serving cell, M is a positive integer greater than 1 (see at least paragraphs 48, 51-55, CSI-RS(s) transmitted on CSI-RS resources from a serving cell), and the first serving cell is not added by the UE (see at least paragraphs 101-104, deactivated cells correspond to a serving cell not added by the UE); the UE assumes that a transmission antenna port of the first signaling is Quasi-Co-Located with a transmission antenna port of the first reference signal (see at least paragraphs 111-116, the UE assumes that the large-scale properties of a signal received through one of the two antenna ports can be inferred from the signal received through the other antenna port, where the antenna ports includes PDCCH ports, PDSCH ports, UE-RS ports, CSI-RS ports and CRS ports);
regarding claims 3 and 9, receiving the M reference signals, where measurements on the M reference signals are used to determine the first reference signal (see at least paragraphs 97, 124, and 189, CSI report on the DL channel status, where the CSI report indicates a CSI-RS used to derive CSI);
regarding claims 5 and 11, receiving at least a former of a second radio signal and a third radio signal (see at least Figs. 2 and 4, and paragraph 90, receiving PDSCH including a plurality of data blocks);
where the UE successfully receives the first signaling in at least one time-frequency resource block of the W time-frequency resource block (s); the first signaling comprises scheduling information of the second radio signal (see at least paragraphs 52, 76, 89, 90, the UE 
regarding claims 6 and 12, transmitting uplink information, where the uplink information is used to determine whether each of the K data blocks is correctly received (see at least paragraph 96, HARQ-ACK is a response to a DL data packet on a PDSCH used to indicate whether PDCCH or PDSCH has been successfully received).

Regarding claim 13, Yi discloses or suggests a first base station for wireless communications, comprising:
a second receiver, which receives a first radio signal, the first radio signal indicating a first reference signal out of M reference signals (see at least paragraphs 97, 124, and 189, receiving a CSI report on the DL channel status, where the CSI report indicates a CSI-RS used to derive CSI); and
a second transmitter, which transmits a first signaling in at least one time-frequency resource block of W time-frequency resource block(s), where the first reference signal is transmitted by a serving cell maintained by the first base station (see at least paragraphs 52, 76, 112-120, and 136-144, transmitting a DCI, where a set of time-frequency resources or resource elements carry the DCI, where the UE monitors a set of EPDCCH candidates on one or more activated serving cells as configured by higher layer signaling for control information);

regarding claim 15, the second transmitter performs at least one of:
transmitting M1 reference signal(s) out of the M reference signals, where measurement(s) on the M1 reference signal(s) is(are) used to determine the first reference signal, M1 being a positive integer less than M (see at least paragraphs 97, 124, and 189, transmitting a plurality of CSI-RSs out of a plurality of CSI-RS, UE-RSs, and CRSs);
regarding claim 16, the second receiver receives uplink information (see at least paragraph 96, receiving HARQ-ACK, which is a response to a DL data packet on a PDSCH used to indicate whether PDCCH or PDSCH has been successfully received), where the first signaling comprises scheduling information of a second radio signal (see at least paragraphs 52, 76, 89, 
regarding claim 17, the second transmitter transmits at least a former of a second radio signal and a third radio signal (see at least Figs. 2 and 4, and paragraph 90, receiving PDSCH including a plurality of data blocks), where the first base station transmits the first signaling in at least one time-frequency resource block of the W time-frequency resource block(s), the first signaling comprises scheduling information of the second radio signal (see at least paragraphs 52, 76, 89, 90, the UE receives the PDCCH and receives the PDSCH indicated by B and C through information of the received PDCCH), and the second radio signal carriers a first data block, the first data block being one of K data blocks; the third radio signal carries a second data block, the second data block being one of the K data blocks (see at least Figs. 2 and 4, PDSCH includes a plurality of data blocks as shown in the data region of Figs. 2 and 4); a time resource occupied by the third radio signal is earlier than a time resource occupied by the second radio signal, and an index of the second data block among the K data blocks is smaller than an index of the first data block among the K data blocks, K being a positive integer (see at least Figs. 2 and 4, PDSCH includes a plurality of data blocks in the time domain (i.e. data symbols) and each data block 

Regarding claim 18, Yi discloses or suggests a second base station for wireless communications, comprising:
a third receiver, which receives a first radio signal, the first radio signal indicating a first reference signal out of M reference signals, M is a positive integer greater than 1 (see at least paragraphs 97, 124, and 189, receiving a CSI report on the DL channel status, where the CSI report indicates a CSI-RS used to derive CSI); and
a third transmitter, which transmits a first signaling in at least one time-frequency resource block of W time-frequency resource block(s), where the first reference signal is transmitted by a serving cell maintained by the second base station (see at least paragraphs 52, 76, 112-120, and 136-144, transmitting a DCI, where a set of time-frequency resources or resource elements carry the DCI, where the UE monitors a set of EPDCCH candidates on one or more activated serving cells as configured by higher layer signaling for control information),
where the second base station is a maintenance base station for a first serving cell, at least one reference signal of the M reference signals is transmitted by the first serving cell (see at least paragraphs 48, 51-55, CSI-RS(s) transmitted on CSI-RS resources from a serving cell), none of serving cells maintained by the second base station being added by a transmitter of the first radio signal (see at least paragraphs 101-104, deactivated cells correspond to a serving cell not added by the UE); the transmitter of the first radio signal assumes that a transmission antenna port of the first signaling is Quasi-Co-Located with a transmission antenna port of the 
regarding claim 19, the third transmitter performs at least one of:
transmitting M2 reference signal(s) of the M reference signals, M2 being a positive integer less than M (see at least paragraphs 97, 124, and 189, transmitting a plurality of CSI-RSs out of a plurality of CSI-RS, UE-RSs, and CRSs), where measurement(s) on the M2 reference signal(s) is(are) used to determine the first reference signal (see at least paragraphs 97, 124, and 189, CSI report on the DL channel status, where the CSI report indicates a CSI-RS used to derive CSI); and
regarding claim 20, the third transmitter transmits at least a former of a second radio signal and a third radio signal (see at least Figs. 2 and 4, and paragraph 90, receiving PDSCH including a plurality of data blocks), where the second base station transmits the first signaling in at least one time-frequency resource block of the W time-frequency resource block(s), the first signaling comprises scheduling information of the second radio signal (see at least paragraphs 52, 76, 89, 90, the UE receives the PDCCH and receives the PDSCH indicated by B and C through information of the received PDCCH), and the second radio signal carriers a first data block, the first data block being one of K data blocks; the third radio signal carries a second data block, the second data block being one of the K data blocks (see at least Figs. 2 and 4, PDSCH includes a plurality of data blocks as shown in the data region of Figs. 2 and 4); a time resource occupied by the third radio signal is earlier than a time resource occupied by the .

Allowable Subject Matter
Claims 2, 4, 8, 10, and 14 are currently rejected but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhou et al. (US 2019/0052339) discloses spatial QCL assumption between a first DL RS antenna port for CSI-RS and a second DL RS antenna port for demodulation of a DL control channel (see at last paragraphs 244-246).
Jeon et al. (US 2019/0253986) discloses channel estimation and/or time and/or frequency synchronization based on a QCL assumption of one or more antenna ports (see at least paragraphs 259-261).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        03/22/2022